     Case 2:20-cr-00003-APG-EJY Document 41 Filed 06/29/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                Case No. 2:20-cr-00003-APG-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    RAMON AVENDANO-SOTO, and
      JORGE ALFREDO SOTO,
 8
                     Defendant.
 9

10          Before the Court is the Stipulation to Enlarge Motion Response (Second Request) (ECF No.
11   40), which references motions docketed as ECF Nos. 27, 36, 37, and 38. ECF No. 27 is the Motion
12   to Suppress filed by Ramon Avendano-Soto that is scheduled for a hearing on July 29, 2020. The
13   Government seeks an extension to respond to this Defendant’s Motion to Suppress through and
14   including July 17, 2020, resulting in a reply due on July 24, 2020, just five calendar days before the
15   hearing. ECF Nos. 36-38 pertain to Defendant Jorge Alfredo Soto for whom no hearing has been
16   set.
17          Accordingly, IT IS HEREBY ORDERED that the Stipulation to Enlarge Motion Response
18   (ECF No. 40) is GRANTED in part and DENIED in part.
19          IT IS FURTHER ORDERED that the Government’s Response to Ramon Avendano-Soto’s
20   Motion to Suppress shall be due and filed no later than July 15, 2020. The Reply shall be due and
21   filed no later than July 22, 2020.
22          IT IS FURTHER ORDERED that the Government’s Responses to Jorge Alferdo Soto’s
23   Motions to Suppress and Motion to Sever, ECF Nos. 36, 37, and 38, shall be due and filed no later
24   than July 17, 2020. Reply briefs shall be due July 24, 2020.
25          Dated this 29th day of June, 2020
26

27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                      1
